DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/05/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Chou et al. (U.S Patent No. 8, 102, 557 B2) is related to multi-function peripheral devices, and more particularly to the security of multi-function peripheral devices.
Kakutani (U.S Patent No. 8, 619, 281 B2) is related to a device that can extract copy prohibition information and a control method thereof.
Iwamoto et al. (U.S PG Publication No. 2003/0167336 A1) is related to a two-pass, or two-level, access management for network peripheral devices, and more particularly, managing access to a network peripheral device based on user privileges information at both a centralized access manager and at the network peripheral device.

Van Hoof et al. (U.S PG Publication No. 2006/0256392 A1) is a standard reference related to a scanning system. 
Beadle et al. (U.S PG Publication No. 2007/0139723 A1) is related generally to xerography and in particular to the control of document copying. 
Pathak et al. (U.S PG Publication No. 2016/0294832 A1) is a general background reference that relates to digital rights management for digital documents, and in particular, it relates to a method implemented on a system including a scanner or other devices for applying digital rights to scanned documents with confirmation notification to the document publisher during document protection and distribution.
Dowling et al. (U.S PG Publication No. 2010/149593 A1) is generally related to electronic document creation, storage, transmission, and management. More particularly, the invention relates to methods and systems for inputting printed paper ("hard copy") documents by scanning them into an electronic format and sending the resultant electronic documents to local storage and/or to a remote location.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawada (U.S PreGrant Publication No. 2010/0115589 A1, hereinafter 'Tawada').

With respect to claim 1, Tawada teaches an imaging device (i.e., a digital multi-functional peripheral 30, ¶0041) comprising: a scanning unit (i.e., an image reading unit 44, Fig. 2) to create a scanned image of a document placed in the scanning unit (e.g., configured to read a document in order to “generate” image data,  ¶0047, ¶0086);
a remote scan management engine (e.g., a transmission information management unit 52, Fig. 2) to create a remote access authorization indicator in response to a remote access request received from a client device connected to the imaging device for remotely accessing the scanned image (e.g., configured to enter information in response to a request received from a computer 31 connected to said digital multi-functional peripheral 30 for accessing the read document (image data), ¶0025, ¶0045, Fig. 8), wherein the remote access authorization indicator is indicative of an authorization status of the remote access request (Fig. 8 is showing (indicating) at least authorization state/result, ¶0063, ¶0071, ¶0082), and 
wherein the authorization status is at least one of authorized, refused, and pending for authorization (Fig. 8 shows (indicates) several states such as authorization pending, refused or authorized); and
a print engine (e.g., a image processing unit 54, Fig. 2) to print a document copy having the scanned image and a remote scan request indicator (e.g., configured to form an image with details/attributes/style from the image data “generated” by the image reading unit 44, ¶0047), 
wherein the remote scan request indicator is to allow an owner of the document to access the remote access authorization indicator to update the authorization status, to secure authorized access of e.g., wherein the details/attributes/style is to allow an authorizer who originate the document to access the information from Fig. 8 to update the authorization state, to secure authorized access of the read document, for other authorizers, Fig. 8, ¶0065, ¶0078, ¶0080 - ¶0082, ¶0096 - ¶0098).

With respect to claim 2, Tawada teaches the imaging device as claimed in claim 1, wherein the remote scan management engine further is to: obtain device credentials of the client device, in response to the remote access request from the client device, the device credentials including at least one of IP address of the client device, device hostname, device make, and device model; and generate the remote scan request indicator, connected to the remote access authorization indicator having a list of client devices requesting the remote access of the scanned image, the device credentials of the client devices, and the authorization status of the client devices (Tawada teaches obtaining identification information including serial number upon a facsimile transmission request, said identification information can be shown in a list of destination numbers or authorizer names, Figs. 5 – 8, ¶0023 - ¶0025, ¶0062).

With respect to claim 3, Tawada teaches the imaging device as claimed in claim 2, wherein the remote scan management engine further is to: receive, from a user device connected to the imaging device, a request for accessing the remote access authorization indicator in response to a user request for accessing the remote scan request indicator; provide the remote access authorization indicator to the user device; receive a user authorization input indicating an updated authorization status for the remote access request, wherein the updated authorization status is one of authorized and refused, and wherein the updated authorization status is provided by the owner of the document; and update the authorization status for the remote access request (As interpretation for Tawada: e.g., if determined that a message is an authorization message, then update authentication state from authorization pending to “authorized” in database, ¶0080).

e.g., LAN I/F 66, Fig. 2, ¶0042) to: receive the remote access request from the client device (e.g., from said computer 31, ¶0042); transmit a scanned image access link to the client device, if the updated authorization status is authorized (e.g., Image data can be transmitted, if the authorization state is authorized, Fig. 8); and reject the remote access request of the client device, if the updated authorization status is refused (e.g., but image data can not be transmitted (transmission cancelled), if the authorization state is refused, Fig. 8).  

With respect to claim 6, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 7 - 9, these are method claims corresponding to the apparatus claim 2 – 4, respectively.  Therefore, these are rejected for the same reasons as the apparatus claims 2 – 4, respectively.

With respect to claim 11, arguments analogous to claim 1 are applicable.  The use of an image system which includes a imaging device and a user device are taught as a digital multi-functional peripheral 30 and at least a computer 31.  Therefore, it is rejected for the same reasons as claim 1.

With respect to claim 12, arguments analogous to claim 1 are applicable.  The use of an image system which includes a imaging device and a user device are taught as a digital multi-functional peripheral 30 and at least a computer 31.  Therefore, it is rejected for the same reasons as claim 2.

With respect to claim 14, Tawada teaches the imaging system as claimed in claim 11, wherein the print engine further is to: print the document copy having the scanned image and the remote scan request indicator, in response to a photocopy print request and perform an electronic transfer of the document Tawada additionally teaches an image output unit 46 configured to output image data to a sheet of recording paper, ¶0047).

With respect to claim 15, arguments analogous to claim 4 are applicable.  The use of an image system which includes a imaging device and a user device are taught as a digital multi-functional peripheral 30 and at least a computer 31.  Therefore, it is rejected for the same reasons as claim 4.

Allowable Subject Matter

Claims 5, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, none of the cited references teaches the imaging device as claimed in claim 3, wherein the remote scan management engine further is to: update the remote access authorization indicator to remove the remote access request having the authorization status as one of authorized and refused; for the remote access authorization indicator having no remote access request pending for authorization, determine if a clean scan request is received from the owner of the document; and instruct the print engine to print an updated document copy having the scanned image.  

With respect to claim 10, none of the cited references teaches the method as claimed in claim 6, further comprising: updating the remote access authorization indicator to remove the remote access request having the authorization status as one of authorized and refused; determining if a clean scan request is received from the owner of the document; ascertaining if the remote access authorization indicator has any remote access request pending for authorization; and providing an updated document 

With respect to claim 13, none of the cited references teaches the imaging system as claimed in claim 12, wherein the remote scan management engine further is to: update the authorization status to one of authorized and refused in response to the user authorization input from an owner of the document being scanned; update the remote access authorization indicator to remove the remote access request having the authorization status as one of authorized and refused; determine if a clean scan request is received from the owner of the document; ascertain if the remote access authorization indicator has any remote access request pending for authorization; and provide an updated document copy having the scanned image, if the remote access authorization indicator has no remote access request pending for authorization.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674